Name: Commission Regulation (EC) No 1020/2009 of 28 October 2009 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I, III, IV and V thereto to technical progress (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  marketing;  means of agricultural production;  European Union law;  international trade;  technology and technical regulations
 Date Published: nan

 29.10.2009 EN Official Journal of the European Union L 282/7 COMMISSION REGULATION (EC) No 1020/2009 of 28 October 2009 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I, III, IV and V thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (1), and in particular Article 31(1) and (3) thereof, Whereas: (1) Article 3 of Regulation (EC) No 2003/2003 provides that a fertiliser belonging to a type of fertiliser listed in Annex I thereto and complying with the conditions laid down in that Regulation may be designated EC fertiliser. (2) Partially solubilised rock phosphate is a primary nutrient fertiliser type listed in Annex I to Regulation (EC) No 2003/2003. Article 16 of that Regulation permits the addition of secondary nutrients to all primary nutrient fertiliser types. However, the minimum content of phosphorous pentoxide laid down for the existing partially solubilised phosphate rock fertiliser type is set too high to allow the addition of secondary nutrients. A new fertiliser type should therefore be introduced to allow mixtures of partially solubilised rock phosphate with magnesium secondary nutrients to be marketed as EC fertiliser. (3) Magnesium sulphate or magnesium oxide is added to ground phosphate rock to remedy phosphate and magnesium deficiencies in certain agricultural soils. The partial solubilisation makes phosphate and magnesium rapidly available to crops for a short period, whereas the non-solubilised constituents provide a slower but more sustained supply of phosphate and magnesium. Both phosphate and magnesium nutrients should be available in a single fertiliser type in order to benefit farmers. (4) Magnesium sulphate is a secondary nutrient fertiliser type listed in Annex I to Regulation (EC) No 2003/2003. Article 20 of that Regulation permits the addition of micro-nutrients to all secondary nutrient fertiliser types. However, the minimum content of sulphur trioxide and magnesium oxide laid down for the existing magnesium sulphate fertiliser type is set too high to allow the addition of micro-nutrients. Due to a growing interest in balanced plant nutrition the use of micro-nutrients has increased. A blend of magnesium sulphate with micro-nutrients would make it easier for farmers to use such micro-nutrients. The magnesium sulphate fertiliser type should therefore be revised to allow mixtures of magnesium sulphate with micro-nutrients to be marketed as EC fertiliser. (5) Annex III to Regulation (EC) No 2003/2003 gives technical provisions for the control of ammonium nitrate fertilisers of high nitrogen content. It should be clarified that the methods of analysis may be used for the different ammonium nitrate fertiliser forms (prills or granules). Furthermore, those descriptions of the analysis methods make use of obsolete units of pressure rather than the current SI units. (6) Article 29(2) to Regulation (EC) No 2003/2003 requires that controls of EC fertilisers belonging to fertiliser types listed in Annex I to that Regulation are made in accordance with the methods of analysis that are described in detail in Annexes III and IV to that Regulation. As those methods are not internationally recognised, the European Committee for Standardisation (CEN) was mandated to develop equivalent EN standards to replace the existing methods. (7) As a partial outcome of the CEN Mandate M/335 concerning the modernisation of analytical methods on fertilisers and liming materials, 20 EN standards have been developed and should be introduced in Annex IV to Regulation (EC) No 2003/2003. Some of those standards should replace existing methods of analysis, whilst others are new. (8) Validated methods published as EN standards usually include a ring-test (inter-laboratory test) to check the reproducibility of the analytical methods between different laboratories. However, a preliminary evaluation of the methods to be introduced in the mandate showed that some of them are little used. In this case, an editorial revision was found sufficient and no ring-test was deemed necessary. A distinction between validated EN standards and non-validated methods should therefore be made to help to identify the EN standards which have undergone an inter-laboratory test to correctly inform controllers about the statistical reliability of EN standards. (9) To simplify legislation and facilitate future revision, it is appropriate to replace the full text of the standards in Annex IV to Regulation (EC) No 2003/2003 with references to the EN standards to be published by CEN. (10) Article 30 of Regulation (EC) No 2003/2003 requires laboratories to be competent and approved by a Member State when they carry out analysis on fertiliser samples for official controls. Such approved laboratories must meet the accreditation standards mentioned in Section B of Annex V. Since accreditation has proved in practice to take longer than originally foreseen, Annex V should be amended to ensure efficient control actions by allowing Member States to authorise laboratories that are competent for official controls, but not yet accredited. (11) Regulation (EC) No 2003/2003 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 32 of Regulation (EC) No 2003/2003, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2003/2003 is amended as follows: 1. Annex I is amended in accordance with Annex I to this Regulation. 2. Annex III is amended in accordance with Annex II to this Regulation. 3. Annex IV is amended in accordance with Annex III to this Regulation. 4. Annex V is amended in accordance with Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 304, 21.11.2003, p. 1. ANNEX I Annex I to Regulation (EC) No 2003/2003 is amended as follows: 1. in Table A.2, the following entry 3(a) is inserted: No Type designation Data on method of production and essential ingredients Minimum nutrient content (percentage by weight) Data on the expression of nutrients, other requirements Other data on the type designation Nutrient content to be declared Forms and solubilities of the nutrients Other criteria 1 2 3 4 5 6 3(a) Partially solubilised rock phosphate with magnesium Product obtained by partial solubilisation of ground rock phosphate with sulphuric acid or phosphoric acid with the addition of magnesium sulphate or magnesium oxide, and containing as essential ingredients monocalcium phosphate, tricalcium phosphate, calcium sulphate and magnesium sulphate 16 % P2O5 6 % MgO Phosphorus expressed as P2O5 soluble in mineral acids, at least 40 % of the declared content of P2O5 being water-soluble Particle size:  at least 90 % able to pass through a sieve with a mesh of 0,160 mm  at least 98 % able to pass through a sieve with a mesh of 0,630 mm Total phosphorus pentoxide (soluble in mineral acids) Phosphorus pentoxide soluble in water Total magnesium oxide Water-soluble magnesium oxide 2. in Table D, entry 5 is replaced by the following: No Type designation Data on method of production and essential ingredients Minimum content of nutrients (percentage by weight) Data on the expression of nutrients Other requirements Other data on the type designation Nutrient content to be declared Forms and solubilities of the nutrients Other criteria 1 2 3 4 5 6 5 Magnesium sulphate Product containing heptahydrated magnesium sulphate as main ingredient 15 % MgO 28 % SO3 Where micro-nutrients are added, and declared in accordance with Article 6(4) and 6(6): 10 % MgO 17 % SO3 Magnesium and sulphur expressed as water-soluble magnesium oxide and sulphur trioxide The usual trade names may be added Water-soluble magnesium oxide Water-soluble sulphur trioxide ANNEX II Section 3 of Annex III to Regulation (EC) No 2003/2003 is amended as follows: 1. in Method 2, point 6.2 is replaced by the following: 6.2. Remove particles smaller than 0,5 mm using the test sieve (5.4). Weigh to the nearest 0,01 gram approximately 50 grams of the sample into the beaker (5.2). Add sufficient gas oil (section 4) to cover the prills or granules completely and stir carefully to ensure that the surfaces of all the prills or granules are fully wetted. Cover the beaker with a watch glass and leave to stand for one hour at 25 ( ± 2) °C.; 2. in Method 3, point 4.3.5 is replaced by the following: 4.3.5. Dreschel bottle D acting as a trap for any excess of acid which may distil over.; 3. in Method 3, the first paragraph of point 5.2 is replaced by the following: Place the sample for analysis in the reaction flask B. Add 100 ml of H2SO4 (3.2). The prills or granules dissolve in about 10 minutes at ambient temperature. Assemble the apparatus as indicated in the diagram: connect one end of the absorption tube (A) to the nitrogen source (4.2) via a non-return flow device containing a pressure of 667 to 800 Pa and the other end to the feed tube which enters the reaction flask. Place the Vigreux fractionating column (C ²) and the condenser (C) with cooling water supply in position. Adjust the nitrogen to provide a moderate flow through the solution, bring the solution to boiling point and heat for two minutes. At the end of this time there should be no more effervescence. If effervescence is seen, continue heating for 30 minutes. Allow solution to cool for at least 20 minutes with the nitrogen flowing through it. ANNEX III Section B of Annex IV to Regulation (EC) No 2003/2003 is amended as follows: 1. Method 1 is replaced by the following: Method 1 Preparation of the sample for analysis EN 1482-2: Fertilisers and liming materials  Sampling and sample preparation  Part 2: Sample preparation 2. Methods 2 are replaced as follows: (a) Method 2.1 is replaced by the following: Method 2.1 Determination of ammoniacal nitrogen EN 15475: Fertilisers  Determination of ammoniacal nitrogen This method of analysis has been ring-tested. (b) Method 2.2.1 is replaced by the following: Method 2.2.1 Determination of nitric and ammoniacal nitrogen according to Ulsch EN 15558: Fertilisers  Determination of nitric and ammoniacal nitrogen according to Ulsch This method of analysis has not been ring-tested. (c) Method 2.2.2 is replaced by the following: Method 2.2.2 Determination of nitric and ammoniacal nitrogen according to Arnd EN 15559: Fertilisers  Determination of nitric and ammoniacal nitrogen according to Arnd This method of analysis has not been ring-tested. (d) Method 2.2.3 is replaced by the following: Method 2.2.3 Determination of nitric and ammoniacal nitrogen according to Devarda EN 15476: Fertilisers  Determination of nitric and ammoniacal nitrogen according to Devarda This method of analysis has been ring-tested. (e) Method 2.3.1 is replaced by the following: Method 2.3.1 Determination of the total nitrogen in calcium cyanamide nitrate free EN 15560: Fertilisers  Determination of total nitrogen in calcium cyanamide nitrate free This method of analysis has not been ring-tested (f) Method 2.3.2 is replaced by the following: Method 2.3.2 Determination of total nitrogen in calcium cyanamide containing nitrates EN 15561: Fertilisers  Determination of total nitrogen in calcium cyanamide containing nitrates This method of analysis has not been ring-tested. (g) Method 2.3.3 is replaced by the following: Method 2.3.3 Determination of total nitrogen in urea EN 15478: Fertilisers  Determination of total nitrogen in urea This method of analysis has been ring-tested. (h) Method 2.4 is replaced by the following: Method 2.4 Determination of cyanamide nitrogen EN 15562: Fertilisers  Determination of cyanamide nitrogen This method of analysis has not been ring-tested. (i) Method 2.5 is replaced by the following: Method 2.5 Spectrophotometric determination of biuret in urea EN 15479: Fertilisers  Spectrophotometric determination of biuret in urea This method of analysis has been ring-tested. (j) Method 2.6.1 is replaced by the following: Method 2.6.1 Determination of different forms of nitrogen in the same sample in fertilisers containing nitrogen as nitric, ammoniacal, urea and cyanamide nitrogen EN 15604: Fertilisers  Determination of different forms of nitrogen in the same sample containing nitrogen, as nitric, ammoniacal, urea and cyanamide nitrogen This method of analysis has not been ring-tested. 3. Method 4.1 is replaced by the following: Method 4.1 Determination of the water-soluble potassium content EN 15477: Fertilisers  Determination of the water-soluble potassium content This method of analysis has been ring-tested. 4. The following methods are added: Methods 11 Chelating agents Method 11.1 Determination of the chelated micro-nutrient content and of the chelated fraction of micro-nutrients EN 13366: Fertilisers  Treatment with a cation exchange resin for the determination of the chelated micro-nutrient content and of the chelated fraction of micro-nutrients This method of analysis has been ring-tested. Method 11.2 Determination of EDTA, HEDTA and DTPA EN 13368-1: Fertilisers  Determination of chelating agents in fertilisers by ion chromatography  Part 1: EDTA, HEDTA and DTPA This method of analysis has been ring-tested. Method 11.3 Determination of iron chelated by o,o EDDHA and o,o EDDHMA EN 13368-2: 2007 Fertilisers  Determination of chelating agents in fertilisers by chromatography. Part 2: Determination of Fe chelated by o,o EDDHA and o,o EDDHMA by ion pair-chromatography. This method of analysis has been ring-tested. Method 11.4 Determination of iron chelated by EDDHSA EN 15451: Fertilisers  Determination of chelating agents-Determination of iron chelated by EDDHSA by ion pair-chromatography This method of analysis has been ring-tested. Method 11.5 Determination of iron chelated by o,p EDDHA EN 15452: Fertilisers  Determination of chelating agents-Determination of iron chelated by o,p EDDHA by reversed phase HPLC This method of analysis has been ring-tested. Methods 12 Nitrification and urease inhibitors Method 12.1 Determination of dicyandiamide EN 15360: Fertilisers  Determination of dicyandiamide  Method using high-performance liquid chromatography (HPLC) This method of analysis has been ring-tested. Method 12.2 Determination of NBPT EN 15688: Fertilisers  Determination of urease inhibitor N-(n-butyl)thiophosphoric triamide (NBPT) using high-performance liquid chromatography (HPLC) This method of analysis has been ring-tested. Methods 13 Heavy metals Method 13.1 Determination of cadmium content EN 14888: Fertilisers and liming materials  Determination of cadmium content This method of analysis has been ring-tested. ANNEX IV Section B of Annex V to Regulation (EC) No 2003/2003 is replaced by the following: B. REQUIREMENTS TO AUTHORISE LABORATORIES THAT ARE COMPETENT TO PROVIDE THE NECESSARY SERVICE FOR CHECKING COMPLIANCE OF EC FERTILISERS WITH THE REQUIREMENTS OF THIS REGULATION AND ITS ANNEXES 1. Standard applicable at the level of the laboratories.  Laboratories accredited in accordance with EN ISO/IEC 17025, General requirements for the competence of testing and calibration laboratories, for at least one of the methods of Annexes III or IV.  Until 18 November 2014, laboratories not yet accredited provided that the laboratory:  demonstrates that it has initiated and is pursuing the necessary accreditation procedures in accordance with EN ISO/IEC 17025 in one or more of the methods of Annexes III or IV, and  provides the competent authority with evidence that the laboratory is participating in inter-laboratory tests with good results. 2. Standard applicable at the level of accreditation bodies: EN ISO/IEC 17011, Conformity assessment: General requirements for accreditation bodies accrediting conformity assessment bodies.